Exhibit 10.6

GENOPTIX, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE FOR EMPLOYEES

(2007 EQUITY INCENTIVE PLAN)

Genoptix, Inc. (the “Company”), pursuant to Section 6(b) of the Company’s 2007
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award covering the number of restricted stock units (the “RSUs”) set
forth below (the “Award”). This Award shall be evidenced by a Restricted Stock
Unit Award Agreement for Employees (the “Agreement”). Capitalized terms not
explicitly defined in this Award but defined in the Plan shall have the same
definitions as in the Plan. This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Agreement and the Plan,
each of which are attached hereto and incorporated herein in their entirety. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

 

Participant:         Date of Grant:         Vesting Commencement Date:        
Number of RSUs:         Payment for Common Stock:    Participant’s services to
the Company   

Vesting Schedule: The RSUs subject to the Award shall vest in a series of four
(4) successive equal annual installments measured from the Vesting Commencement
Date.

Delivery Schedule: Delivery of one share of Common Stock for each RSU which
vests shall occur as provided in Section 3 of the Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the award of the RSUs and the underlying
Common Stock and supersede all prior oral and written agreements on that subject
with the exception of (i) Stock Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:                

 

GENOPTIX, INC.     PARTICIPANT By:             Signature       Signature Title:
        Date:     Date:          

 

ATTACHMENTS:     Restricted Stock Unit Award Agreement for Employees and 2007
Equity Incentive Plan



--------------------------------------------------------------------------------

GENOPTIX, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR EMPLOYEES

Pursuant to the Restricted Stock Unit Grant Notice for Employees (“Grant
Notice”) and this Restricted Stock Unit Award Agreement for Employees
(“Agreement”), Genoptix, Inc. (the “Company”) has awarded you a Restricted Stock
Unit Award pursuant to the Company’s 2007 Equity Incentive Plan (the “Plan”) for
the number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1. NUMBER OF RSUS AND SHARES OF COMMON STOCK.

(a) The number of RSUs subject to your Award and the number of shares of Common
Stock deliverable with respect to such RSUs may be adjusted from time to time
for Capitalization Adjustments as described in Section 9(a) of the Plan. You
shall receive no benefit or adjustment to your Award with respect to any cash
dividend or other distribution that does not result from a Capitalization
Adjustment as described in Section 9(a) of the Plan; provided, however, that
this sentence shall not apply with respect to any shares of Common Stock that
are delivered to you in connection with your Award after such shares have been
delivered to you.

(b) Any additional RSUs, shares of Common Stock, cash or other property that
becomes subject to the Award pursuant to this Section 1 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other RSUs and Common Stock covered by your Award.

(c) Notwithstanding the provisions of this Section 1, no fractional RSUs or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional RSUs or fractional shares that might be created by the
adjustments referred to in this Section 1.

2. VESTING. Subject to the limitations contained herein, the RSUs shall vest, if
at all, as provided in the Vesting Schedule set forth in your Grant Notice,
provided, however, that vesting shall cease upon the termination of your
Continuous Service.



--------------------------------------------------------------------------------

3. DELIVERY OF SHARES OF COMMON STOCK. Subject to the provisions of this
Agreement and the Plan, in the event one or more RSUs vests, the Company shall
deliver to you one (1) share of Common Stock for each RSU that vests on the
applicable vesting date. However, if a scheduled delivery date falls on a date
that is not a business day, such delivery date shall instead fall on the next
following business day.

4. PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Subject to Section 10 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the RSUs, or the delivery of the shares of Common Stock
underlying the RSUs.

5. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless either (i) the shares of Common Stock are registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

6. RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

7. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your RSUs as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
RSUs. Your Award is not transferable, except by will or by the laws of descent
and distribution. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

9. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any RSUs that
vest, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Common Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Common Stock acquired pursuant to this Agreement
until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain



--------------------------------------------------------------------------------

full voting and other rights as a stockholder of the Company with respect to the
Common Stock so issued. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

10. WITHHOLDING OBLIGATIONS.

(a) You hereby authorize any required withholding from the Common Stock issuable
to you for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). The Company shall withhold
shares of Common Stock with a Fair Market Value (measured as of the date shares
of Common Stock are delivered pursuant to Section 3) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld shall be rounded down to the nearest whole number of shares
and shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income. In the event that the Company
fails to withhold the full amount of the Withholding Taxes (including as a
result of rounding down to the nearest whole number of shares when calculating
the number of shares to be withheld to satisfy the Withholding Taxes), you agree
to make adequate provision to pay the Company in cash (or through any other
means acceptable to the Company) the full amount of any such deficiency.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. NOTICES. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to you
shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

12. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.



--------------------------------------------------------------------------------

13. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board and the Committee shall be final and
binding upon you, the Company, and all other interested persons. No member of
the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.



--------------------------------------------------------------------------------

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s Window
Period Policy and Insider Trading Policy, in effect from time to time.

* * * * *

This Restricted Stock Unit Award Agreement for Employees shall be deemed to be
signed by the Company and you upon the signing by you of the Restricted Stock
Unit Grant Notice for Employees to which it is attached.